Case: 2:19-cv-00092-WOB-CJS Doc #: 32 Filed: 06/11/20 Page: 1 of 2 - Page ID#: 139



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 2:19-cv-0092 (WOB-CJS)

 JEFF RIECK                                                           PLAINTIFF


 VS.                                   ORDER


 HOUSING AUTHORITY OF COVINGTON, ET AL.                               DEFENDANTS

       This   matter    is    before     the   Court   on    defendant     Stephen

 McMurtry’s motion to dismiss and defendant Housing Authority of

 Covington’s (“HAC”) motion for partial judgment on the pleadings.

 (Docs. 18, 21).

       The Court held a telephonic hearing on these motions on

 Thursday, June 11, 2020. David Torchia represented plaintiff,

 Derrick      Wright represented          defendant         HAC,     and      Loren

 Prizant represented         defendant    McMurtry.    Court       reporter   Lisa

 Wiesman recorded the proceedings.

       Having heard the parties, and the Court being advised,

       IT IS ORDERED that the above motions (Doc. 18, 21) be GRANTED

 IN PART AND DENIED IN PART.

       For the reasons stated on the record, the motions are GRANTED

 with respect to plaintiff’s claim of intentional interference with

 an employment relationship and that claim is DISMISSED.
Case: 2:19-cv-00092-WOB-CJS Doc #: 32 Filed: 06/11/20 Page: 2 of 2 - Page ID#: 140



       Concerning the defamation claim against defendant McMurtry

 and HAC, the motions are DENIED WITHOUT PREJUDICE. The parties

 shall have UNTIL JULY 13, 2020 to complete limited discovery on

 the defamation claim. Should defendants decide to renew their

 motions with respect to the defamation claim, they are directed to

 do so WITHIN 30 DAYS OF THE LIMITED DISCOVERY PERIOD. Plaintiff

 will then have 30 days to respond, and defendants will have 15

 days from plaintiff’s response to file a reply.

       The deadline for all other discovery is set for January 15,

 2021, with summary judgment motions due by February 16, 2021.

     This 11th day of June 2020.




 TIC: 29 minutes
